Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Pending claims have been amended as follows:

1. 	(Currently Amended) 	A method for wireless communications, comprising:
receiving a plurality of channel state information reference signals (CSI-RSs), wherein a plurality of CSI-RS resources each correspond to a set of CSI-RSs of the plurality of CSI-RSs and a set of antenna ports used in transmitting the set of CSI-RSs;
assuming transmission of at least one first transmission on a plurality of time-frequency resource units, wherein:
the at least one first transmission comprises a plurality of layers,
the at least one first transmission uses a plurality of the antenna ports of the set of antenna ports associated with one of the plurality of CSI-RS resources, and
different precoders map the plurality of layers to the set of antenna ports for different time-frequency resource units in each assumed first transmission of the at least one first transmission;
based on the plurality of CSI-RSs, determining: 
a precoding matrix indicator (PMI) for the assumed at least one first transmission, and 
a first plurality of channel quality indicators (CQIs) for the assumed at least one first transmission; and


19. 	(Currently Amended) 	An apparatus for wireless communications, comprising:
means for receiving a plurality of channel state information reference signals (CSI-RSs), 
wherein a plurality of CSI-RS resources each correspond to a set of CSI-RSs of the plurality of CSI-RSs and a set of antenna ports used in transmitting the set of CSI-RSs;
means for assuming transmission of at least one first transmission on a plurality of time-frequency resource units, wherein:
the at least one first transmission comprises a plurality of layers,
the at least one first transmission uses a plurality of the antenna ports of the set of antenna ports associated with one of the plurality of CSI-RS resources, and
different precoders map the plurality of layers to the set of antenna ports for different time-frequency resource units in each assumed first transmission of the at least one first transmission;
means for determining, based on the plurality of CSI-RSs:
a precoding matrix indicator (PMI) for the assumed at least one first transmission, and
a first plurality of channel quality indicators (CQIs) for the assumed at least one first transmission; and


Allowable Subject Matter
Claims 1-2, 4-14, 16-17, 19-20, and 22-31 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for dynamic multi-beam transmission for new radio eNB UE (NR) technology multiple-input multiple-output (MIMO) communications.
The prior art of record (in particular Marinier et al. (US 20130003788), and Zhang et al. (US 20150358061)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: receiving a plurality of channel state information reference signals (CSI-RSs), wherein a plurality of CSI-RS resources each correspond to a set of CSI-RSs of the plurality of CSI-RSs and a set of antenna ports used in transmitting the set of CSI-RSs; assuming transmission of at least one first transmission on a plurality of time-frequency resource units, wherein the at least one first transmission comprises a plurality of layers, the at least one first transmission uses a plurality of the antenna ports of the set of antenna ports associated with one of the plurality of CSI-RS resources, and different precoders map the plurality of layers to the set of antenna ports for different time-frequency resource units in each assumed first transmission of the at least one first transmission; based on the plurality of CSI-RSs, determining: a precoding matrix indicator (PMI) for the assumed at least one first transmission, and a first plurality of channel quality indicators (CQIs) for the assumed at least one first transmission; and transmitting the PMI and the first plurality of CQIs for the assumed at least one first transmission. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 09/16/2021 and 03/09/2022.
The same reasoning applies to independent claims 7, 19, and 25 mutatis mutandis.  Accordingly, claims 1-2, 4-14, 16-17, 19-20, and 22-31 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Long et al. (US 20150249998), “Efficient Transmission Of Stand-Alone Aperiodic CSI Reporting For LTE Carrier Aggregation.”
Hammarwall et al. (US 20130286866), “Configuring Channel-State Information Resources Used For Reference-Signal-Received-Power Feedback.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413